     Case 2:18-cv-01023-DMG-SP Document 40-3 Filed 09/16/19 Page 1 of 3 Page ID #:495




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                             WESTERN DIVISION
11                                 ) NO. CV 18-1023 DMG (SPx)
       UNITED STATES OF AMERICA,
12                                 )
                Plaintiff,         )
13                                 ) [PROPOSED] ORDER GRANTING
                       vs.         )
14                                 ) GOVERNMENT’S MOTION TO
       APPROXIMATELY 279,808       ) STRIKE THE CLAIM OF
15     ALUMINUM STRUCTURES IN THE )) PERFECTUS ALUMINUM, INC.
       SHAPE OF PALLETS,           ) AND ENTER DEFAULT
16                                 )
                Defendants.        )
17                                 )
18     PERFECTUS ALUMINUM, INC.,   )
                                   )
19                                 )
                Claimant.          )
20                                 )

21
22           The Motion by Plaintiff United States of America to Strike the Claim of
23     Perfectus Aluminum, Inc. and Enter Default came on regularly for hearing before
24     this Court on October 18, 2019. After considering the papers submitted by the
25     parties, arguments of counsel and all other matters presented to the Court in
26     ///
27     ///
28     ///
                                                1
     Case 2:18-cv-01023-DMG-SP Document 40-3 Filed 09/16/19 Page 2 of 3 Page ID #:496




1      connection with the motion, IT IS HEREBY ORDERED that Plaintiff’s motion is
2      GRANTED. The claim of Perfectus Aluminum Inc. is stricken and default is
3      entered against it.
4            IT IS SO ORDERED.
5
6      DATED:                    , 2019
7                                         THE HONORABLE DOLLY M. GEE
                                          UNITED STATES DISTRICT JUDGE
8
9      Presented by:
10     NICOLA T. HANNA
       United States Attorney
11
       BRANDON D. FOX
12     Assistant United States Attorney
       Chief, Criminal Division
13
14           /s/ Steven R. Welk
       STEVEN R. WELK
15     Assistant United States Attorney
       Chief, Asset Forfeiture Section
16
17     Attorneys for Plaintiff
18     UNITED STATES OF AMERICA
19
20
21
22
23
24
25
26
27
28
                                             2
     Case 2:18-cv-01023-DMG-SP Document 40-3 Filed 09/16/19 Page 3 of 3 Page ID #:497




1                             PROOF OF SERVICE BY MAILING
2      I am over the age of 18 and not a party to the within action. I am employed by the
3      Office of the United States Attorney, Central District of California. My business
4      address is 312 North Spring Street, 14th Floor, Los Angeles, California 90012.
5            On September 16, 2019, I served a [PROPOSED] ORDER GRANTING
6      GOVERNMENT’S MOTION TO STRIKE THE CLAIM OF PERFECTUS
7      ALUMINUM, INC. AND ENTER DEFAULT on each person or entity named
8      below by enclosing a copy in an envelope addressed as shown below and placing
9      the envelope for collection and mailing on the date and at the place shown below
10     following our ordinary office practices.
11     TO:
12            Perfectus Aluminum, Inc.                   Perfectus Aluminum, Inc.
              c/o CT Corporation System                  c/o Jacky Cheung
13            818 West Seventh Street, Suite 930         1001 S. Doubleday Avenue
14            Los Angeles, CA 90017                      Ontario, CA 91761
15     X I am readily familiar with the practice of this office for collection and
16     processing correspondence for mailing. On the same day that correspondence is
17     placed for collection and mailing, it is deposited in the ordinary course of business
18     with the United States Postal Service in a sealed envelope with postage fully
19     prepaid.
20       Via Hand Delivery
21           I declare under penalty of perjury under the laws of the United States of
22     America that the foregoing is true and correct.
23           I declare that I am employed in the office of a member of the bar of this
24     court at whose direction the service was made.
25           Executed on: September 16, 2019 at Los Angeles, California.
26                                                          /s/ Tina Keleshyan
27                                                       TINA KELESHYAN
28
